In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-2747

C HRISTOPHER S OJKA, JR.,
                                                  Plaintiff-Appellant,
                                  v.

B OVIS L END L EASE, INC.,
                                                 Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 10 C 1607—Suzanne B. Conlon, Judge.



      A RGUED JANUARY 18, 2012—D ECIDED JULY 10, 2012




  Before B AUER, M ANION, and W OOD , Circuit Judges.
  W OOD , Circuit Judge. Christopher Sojka, Jr. sustained
severe eye injuries while working as a carpenter on the
Trump Tower construction project. He sued Trump
Tower’s construction manager, Bovis Lend Lease,
asserting that it had been negligent. Bovis moved for
summary judgment on the ground that it did not owe
Sojka any duty of care to provide a safe workplace, and
(jumping from the general to the particular) that even if
2                                              No. 11-2747

it did, it had not breached such a duty because it had
no knowledge that Sojka’s safety glasses were inade-
quate to prevent the injury. Sojka failed to address this
argument in his response to Bovis’s motion for sum-
mary judgment. Bovis thus urged the court to grant
its motion in light of what it saw as Sojka’s concession
that there was no dispute of material fact on that point,
and that is exactly what the district court did.
  In our view, even though the court was correct that
Sojka conceded the eyewear point by failing to respond
to it, this took too narrow a view of Sojka’s case.
His response to Bovis’s motion for summary judgment—
consisting of both a memorandum of law and a corre-
sponding statement of material facts—addressed sev-
eral other ways in which Bovis’s negligence allegedly
caused Sojka's injuries. We conclude that because a dispute
of material fact remains on those theories, summary
judgment for Bovis was inappropriate. We therefore
reverse.


                             I
  In 2008, Sojka was working on the upper floors of
the Trump Tower construction project in downtown
Chicago. He was trying to repair a steel cable that held
safety netting around the upper floors of the project when
the wind knocked him back and a piece of metal struck
his eye, causing severe injuries. Although Sojka was
wearing safety glasses at the time, they apparently did
not fit his face properly; instead, they left a small gap
at the top of his eyes that allowed debris to penetrate.
No. 11-2747                                              3

  Sojka sued Bovis Lend Lease in Illinois state court to
recover for his injury. Bovis removed the action to
federal court, as the parties are completely diverse (Sojka
is domiciled in Illinois; Bovis is incorporated in Florida
with its principal place of business in New York) and
the amount in controversy exceeds $75,000.
  The complaint contained one count of construction
negligence, a cause of action recognized in Illinois law.
Sojka alleged that Bovis had a duty to provide him with
a safe workplace and then listed seven theories about
how Bovis had breached this duty (in addition to an
eighth catchall allegation that Bovis “was otherwise
negligent”). The first four theories of breach all made
a similar allegation: that Bovis knew or should have
known that weather conditions at the site were unsafe
at the time in question, and it either should not have
allowed work to proceed or should have stopped
ongoing work. The last three theories set forth general
allegations about Bovis’s failure to manage the site,
failure to supervise work, and failure to provide a safe
environment. The complaint made no mention of the
eyewear issued to the workers.
  The parties proceeded to discovery and Bovis moved
for summary judgment. Bovis presented two arguments
in support of its motion: it did not owe Sojka a duty of
care under Illinois law, and even if it did, it did not
breach that duty because it had no knowledge that
Sojka’s protective eyewear was inadequate. In Sojka’s
memorandum of law in response, he contested Bovis’s
view of its duties under Illinois law, but he responded
4                                                No. 11-2747

only generally to Bovis’s argument about breach with
respect to the safety glasses. In fact, Sojka stated that “the
duty to provide a safe work site for all employees goes
well beyond the issue of safety glasses.” He argued that
Bovis “shared responsibility for the dangerous condi-
tions which led to Sojka’s injuries” and thus proxi-
mately caused those injuries.
  Although Sojka did not elaborate in the memoran-
dum about the other dangerous conditions that caused his
injury, he furnished that information in his attached Rule
56.1 statement of facts. The Rule 56.1 statement referred to
evidence that wind was constantly a problem at the
worksite and was a notable problem on the day of his
injury. Bovis’s employees had the authority to stop work in
unsafe wind conditions and had done so in the past, but
they did not do so on the day Sojka was hurt. The 56.1
statement also pointed to evidence that Sojka was a
“greenhorn” (a carpenter without much experience) and
thus Sojka should have been working with a more experi-
enced “journeyman” to help him respond to the windy
conditions and assess safety threats more accurately.
  Bovis’s reply asserted that Sojka had failed to respond
to its argument about breach with respect to the safety
glasses, and thus that the district court should find
that Sojka had conceded the point. With that possibility
conceded, Bovis maintained, it was entitled to summary
judgment in its favor. The district court adopted Bovis’s
suggestion. Although the court found that Bovis owed
Sojka a duty under Illinois law, it granted summary
judgment based on Sojka’s failure to respond to Bovis’s
No. 11-2747                                             5

argument about the eye protection. The court noted
that Bovis’s original complaint had included theories
of breach unrelated to eyewear, such as the allegation
that conditions that day were too windy to permit safe
work, but it explained that parties “cannot rest on com-
plaint allegations at summary judgment” without
“discuss[ing] any of the alleged acts or omissions” or
“link[ing] them to evidence in the record to create a
factual dispute for trial.”
  Sojka filed a motion to reconsider under Rule 59(e),
arguing that his response to the motion for summary
judgment had linked facts in the record to the allegations
in his complaint; in support, he pointed to his Rule
56.1 statement. Sojka further complained that Bovis
had unfairly narrowed the case to be solely about
eyewear, even though that was not Sojka’s theory of
breach. In fact, Sojka admitted that he did not
respond more directly to the eyewear issue because
he conceded that Bovis had no knowledge that
Sojka’s eyewear was insufficient and thus there was
no dispute of fact on that point. But, Sojka argued, that
was not the end of the case. To the contrary, he had
additional theories of breach, which were supported by
deposition evidence set out in his Rule 56.1 statement of
facts.
  The district court denied Sojka’s motion to reconsider.
It rejected Sojka’s citation to his Rule 56.1 statement
because, in the court’s view, “merely presenting state-
ments of facts without arguing how they are relevant is
insufficient. The court does not craft arguments for the
6                                                 No. 11-2747

parties.” Sojka now appeals both the grant of summary
judgment and the denial of his motion to reconsider.


                              II
   We review the grant of a motion for summary
judgment de novo, construing the facts and drawing
all reasonable inferences in favor of the nonmoving
party. Moore v. Vital Prods., Inc., 641 F.3d 253, 256 (7th Cir.
2011). Summary judgment is appropriate if there is
no genuine dispute of material fact, and the movant
is entitled to judgment as a matter of law. Id. (citing FED.
R. C IV. P. 56(a)).
  It is clear from the summary judgment filings in
the district court that a dispute of material fact remains,
and thus summary judgment was inappropriate. As
noted above, although Sojka conceded that there is no
dispute of material fact on the eyewear issue, his sub-
missions in response to Bovis’s motion for summary
judgment set out facts that support his theory that
Bovis was negligent in permitting work to proceed in
the first place. The facts, taken in the light most
favorable to Sojka, show that Bovis had authority to
stop work on account of inclement weather conditions,
but it failed to do so even though on the day of Sojka’s
injury there were high winds. In addition, evidence in
the record shows that Sojka should have been working
with a more experienced carpenter, rather than on his
own, in order to help him better respond to the windy
conditions.
No. 11-2747                                             7

  None of Bovis’s arguments in its reply to these facts
convinces us that summary judgment was appropri-
ate. Bovis responded to the allegation that it should
have stopped work by disputing the assertion that it had
final authority to stop work in inclement weather.
Instead, it said, such decisions were the product of a
“group discussion” made with the subcontractor; they
had to make a “unanimous decision” about whether
work would proceed. But even if this is true, it does not
show that Bovis was powerless to stop work that day.
To the contrary, a trier of fact could find that its nega-
tive vote in the committee would have blocked a unani-
mous decision to permit work to go forward. Bovis
also argues that Sojka’s statement of facts misconstrued
the underlying deposition testimony of James Payne, a
concrete superintendent working with McHugh Con-
struction (Sojka’s direct employer), about whether
Sojka should have been working with a more experi-
enced carpenter. In Bovis’s view, Payne’s testimony did
not address safety conditions but simply stated a
truism that one would want all the help one could get
in windy conditions. But that is not an accurate
portrayal of Payne’s deposition. Payne was told about
the weather conditions on the day of the accident and
told that Sojka had been working alone. He was then
asked, “[G]iven [Sojka’s] level of experience, is [working
alone] a safe practice on this project in your opinion?”
Payne’s response: “No, it is not safe. I mean someone
should have stayed there and helped him. . . . Somebody
had to be there with him.” He was then specifically
asked whether that person should have been “a journey-
8                                                No. 11-2747

man with experience in doing that work” and answered,
“Yes.” This underlying deposition testimony thus sup-
ports Sojka’s statement of facts.
   There was no reason to grant summary judgment
simply because Sojka included these facts in his
Rule 56.1 statement rather than in his accompanying
memorandum of law. Rule 56.1 is a local rule in the
Northern District of Illinois that supplements Federal
Rule of Civil Procedure 56, which governs summary
judgment. (It is notable in this connection that Rule 56
itself, particularly as amended in 2010 and thus as
worded on May 27, 2011, the date of the district court’s
ruling, does not require the facts or legal arguments to
appear in any particular document. See Rule 56(c)(1).)
Local Rule 56.1 “requires specifically that a litigant
seeking to oppose a motion for summary judgment file a
response that contains a separate ‘statement . . . of any
additional facts that require the denial of summary judg-
ment.’ ” Cichon v. Exelon Generation Co., L.L.C., 401 F.3d
803, 809 (7th Cir. 2005). “The obligation set forth in
Local Rule 56.1 ‘is not a mere formality.’ Rather, ‘[i]t
follows from the obligation imposed by F ED. R. C IV.
P. 56(e) on the party opposing summary judgment to
identify specific facts that establish a genuine issue for
trial.’ ” Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir.
2011) (quoting Waldridge v. American Hoechst Corp., 24
F.3d 918, 924 (7th Cir. 1994)).
   For litigants appearing in the Northern District of
Illinois, the Rule 56.1 statement is a critical, and required,
component of a litigant’s response to a motion for sum-
No. 11-2747                                               9

mary judgment. The purpose of the local rule is to make
the summary judgment process less burdensome on
district courts, by requiring the parties to nail down
the relevant facts and the way they propose to support
them. A litigant need not set out the same facts twice,
however, in both the statement of facts and ac-
companying memorandum of law, in order to meet its
burden to show that a dispute of fact remains. That
would make the summary judgment process more, not
less, cumbersome. Moreover, a party should not be
faulted for following the rules and presenting material
facts in its Rule 56.1 statement. The local rules “were
not intended to provide a maze of technical traps to
complicate and delay litigation without advancing the
merits.” Stevo v. Frasor, 662 F.3d 880, 887 (7th Cir. 2011).
   In his motion to reconsider, Sojka explicitly pointed out
to the district court that his Rule 56.1 statement con-
tained facts supporting his additional theories of breach.
At that stage, our review is only for abuse of discretion,
but we think that the district court went too far when
it refused to consider Sojka’s facts when they were ex-
plicitly brought to its attention. In its rejection of
Sojka’s motion to reconsider, the court cited Harney v.
Speedway SuperAmerica LLC, 526 F.3d 1099, 1104 (7th Cir.
2008), for the proposition that presenting facts, without
arguing how they are relevant, is insufficient. But that
reading overstates Harney and discounts the importance
of a Rule 56.1 statement of facts to the summary judg-
ment process. In Harney, we held only that “[i]t is not
the duty of the court to scour the record in search of evi-
dence to defeat a motion for summary judgment; rather,
10                                          No. 11-2747

the nonmoving party bears the responsibility of identi-
fying the evidence upon which he relies.” Id. (emphasis
added). Sojka did not make the district court scour
the record; he followed Rule 56.1 and the principle in
Harney and brought to the district court’s attention the
evidence in the record supporting his opposition to
summary judgment. His memorandum of law also re-
ferred, in general terms, to the existence of additional
theories of breach that went “well beyond the issue
of safety glasses.”
   That is not to say that Sojka’s response to Bovis’s
motion for summary judgment was by any measure
ideal. It would have been much better for Sojka to call
the court’s attention more concretely to his additional
theories in the accompanying legal memorandum,
rather than relying just on his statement of facts. He
could have included a separate argument section, for
example, that spelled out why summary judgment was
inappropriate because of the disputes of fact over
Bovis’s ability to stop work in high winds and Sojka’s
need to work with experienced supervision. Sojka’s at-
torneys failed to do so, it seems, because they were op-
erating on the assumption that they did not need to
mention any of these other theories at all—whether in
the memorandum or the statement of facts—given
that Bovis had focused only on eyewear. Sojka’s at-
torneys contend that despite the fact Bovis said that it
was seeking summary judgment of the entire case,
it seemed that in reality it was moving for partial sum-
mary judgment because Sojka had presented multiple
reasons to find negligence—one for each of his theories
No. 11-2747                                                 11

of breach—and Bovis discussed only one of those theories,
about eyewear.
  That view is untenable. Bovis did not move for “partial
summary judgment” on an aspect of the case; Bovis
moved for summary judgment seeking dismissal of the
entire suit. And despite counsels’ protestations, Sojka’s
complaint contains one count and one claim, construc-
tion negligence, committed in a variety of ways. A
“claim is ‘the aggregate of operative facts which give
rise to a right enforceable in the courts.’ ” Florek v.
Village of Mundelein, 649 F.3d 594, 599 (7th Cir. 2011)
(quoting Original Ballet Russe v. Ballet Theatre, 133 F.2d 187,
189 (2d Cir. 1943)). One claim supported by multiple
theories does not somehow become multiple claims. See
id. (Fourth Amendment claim of unreasonable seizure
was one claim, even if plaintiff had multiple theories
of why seizure was unreasonable).
  Luckily, Sojka’s attorneys did not rest exclusively
on their erroneous view of the proceedings. They also
referred to the additional theories of breach in their
memorandum, and they supported this reference with
facts in the accompanying Rule 56.1 statement. Com-
bined, this was sufficient to defeat summary judgment.
  At oral argument, Bovis’s attorney raised the point
that the record does not establish that the wind was
actually unsafe on the day of Sojka’s injury. Bovis had
apparently set a threshold safety level of 25 miles per
hour for wind, and Sojka’s own meteorologist estimated
that the winds that day were 22 miles per hour in the
area in which Sojka was working. But Bovis conceded
12                                             No. 11-2747

that these facts were not presented in its summary judg-
ment filings. If Bovis believed that this fact precluded
summary judgment, it was Bovis’s burden to “point[]
out to the district court . . . that there is an absence of
evidence to support the nonmoving party’s case.” Celotex
Corp. v. Catrett, 477 U.S. 317, 323 (1986). Bovis did not
mention wind speed specifically, nor did it state in
general terms that the conditions that day were safe.
Even if it had, furthermore, we do not believe that
Bovis could have won summary judgment based on this
evidence. A jury could still find, based on Payne’s testi-
mony among other things, that the actual conditions
were unsafe where Sojka was working. Cf. Mesman v.
Crane Pro Servs., 409 F.3d 846, 852 (7th Cir. 2005)
(safety standard evidence “ordinarily would be relevant
though not conclusive”); see also Jablonski v. Ford Motor
Co., 955 N.E.2d 1138 (Ill. 2011) (same under Illinois law).


                            III
  Seeking to preserve its grant of summary judgment,
Bovis also argues that we should reverse the district
court’s determination that it owed a duty of care to
Sojka in the first place. We decline to do so.
  In Illinois, when a project manager like Bovis entrusts
work to an independent contractor—here, McHugh,
Sojka’s employer—the project manager owes the con-
tractor’s employees a duty of care only if it “retains the
control of any part of the work.” Madden v. F.H. Paschen,
916 N.E.2d 1203, 1218 (Ill. App. Ct. 2009) (quoting Re-
No. 11-2747                                            13

statement (Second) of Torts § 414). There is no dispute
that Bovis retained a high degree of control over this
worksite. But if the project manager never entrusts work
to an independent contractor in the first place, then it
does not matter if the manager exercises control over
the work site. Even if it does, it cannot be liable to the
independent contractor’s employees. O’Connell v. Turner
Constr. Co., 949 N.E.2d 1105, 1108 (Ill. App. Ct. 2011).
  Bovis argues that it never entrusted work to McHugh,
because Bovis never entered directly into a contract
with McHugh. Instead, McHugh entered into a con-
tract with the owner of the Tower, and Bovis signed
the contract as the owner’s agent. Bovis thus argues
that, like the construction manager in O’Connell, it never
entrusted work to an independent contractor. But Bovis
overreads O’Connell. In that case, the court concluded
that a project manager did not entrust work to a sub-
contractor because it had not “actually selected the con-
tractors or subcontractors,” even though it had helped
the site’s owner in drafting contracts and handling con-
struction bids. Id. Here, in contrast, the record shows
that Bovis selected McHugh. Bovis does not explain
why it should matter that it was technically acting as an
agent for the owner when it made the selection. It was
thus correct for the district court to conclude that
Bovis had exercised sufficient control as the owner’s
agent in selecting McHugh to support a finding that
Bovis had entrusted work to McHugh.
                           ***
14                                      No. 11-2747

  We R EVERSE the district court’s grant of summary
judgment and R EMAND for further proceedings con-
sistent with this opinion.




                       7-10-12